Case 13-24478        Doc 50     Filed 01/24/19     Entered 01/24/19 13:10:42          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-24478
         Marshall L McDaniel

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/13/2013.

         2) The plan was confirmed on 10/11/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/03/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 67.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $12,208.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-24478       Doc 50      Filed 01/24/19    Entered 01/24/19 13:10:42                 Desc         Page 2
                                                 of 3



 Receipts:

         Total paid by or on behalf of the debtor            $17,133.00
         Less amount refunded to debtor                         $213.00

 NET RECEIPTS:                                                                                  $16,920.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $2,600.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $770.09
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $3,370.09

 Attorney fees paid and disclosed by debtor:                $900.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICREDIT FINANCIAL DBA GM F Unsecured      9,468.00       9,158.68         9,158.68      1,676.15        0.00
 BNSF RAILWAY CREDIT UNION      Unsecured      9,678.00            NA               NA            0.00       0.00
 CERASTES LLC                   Unsecured         508.00        555.97           555.97        101.75        0.00
 COMENITY BANK                  Unsecured         198.00        238.10           238.10          43.58       0.00
 INTERNAL REVENUE SERVICE       Priority       6,442.00       4,183.24         4,183.24      4,183.24        0.00
 INTERNAL REVENUE SERVICE       Unsecured     37,655.00     37,865.78        37,865.78       6,929.89        0.00
 NORTHSHORE UNIV HEALTH SYSTEMUnsecured           399.00           NA               NA            0.00       0.00
 ONE CLICK CASH                 Unsecured         500.00           NA               NA            0.00       0.00
 RENT A CENTER                  Unsecured         500.00           NA               NA            0.00       0.00
 SPRINT                         Unsecured         900.00           NA               NA            0.00       0.00
 TRANSWORLD SYSTEMS             Unsecured         250.00           NA               NA            0.00       0.00
 UROPARTNERS                    Unsecured          36.00           NA               NA            0.00       0.00
 WESTERN SKY FINANCIAL          Unsecured      1,000.00            NA               NA            0.00       0.00
 EDUCATION SALLIE MAE           Unsecured      8,548.00            NA               NA            0.00       0.00
 AARONS                         Unsecured      1,369.00            NA               NA            0.00       0.00
 PEOPLES GAS LIGHT & COKE       Unsecured         479.00           NA               NA            0.00       0.00
 AT&T                           Unsecured      1,000.00            NA               NA            0.00       0.00
 BANK ONE/CHASE                 Unsecured      2,046.00            NA               NA            0.00       0.00
 COMCAST                        Unsecured         359.00           NA               NA            0.00       0.00
 CONSUMER FINANCIAL SERVICES    Unsecured     13,232.00            NA               NA            0.00       0.00
 FFCC COLUMBUS                  Unsecured         270.00           NA               NA            0.00       0.00
 AMERICREDIT GM FINANCIAL       Unsecured      9,158.00            NA               NA            0.00       0.00
 VANDERBILT MORTGAGE & FINANC Unsecured              NA            NA               NA            0.00       0.00
 SPRINT CORP                    Unsecured      1,435.00       1,435.22         1,435.22        262.66        0.00
 STERLING INC                   Unsecured            NA          15.70            15.70           2.87       0.00
 STERLING INC                   Secured           347.00        347.00           347.00        347.00        2.77



UST Form 101-13-FR-S (9/1/2009)
Case 13-24478        Doc 50      Filed 01/24/19     Entered 01/24/19 13:10:42             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                    $347.00            $347.00              $2.77
 TOTAL SECURED:                                             $347.00            $347.00              $2.77

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $4,183.24          $4,183.24              $0.00
 TOTAL PRIORITY:                                          $4,183.24          $4,183.24              $0.00

 GENERAL UNSECURED PAYMENTS:                             $49,269.45          $9,016.90              $0.00


 Disbursements:

         Expenses of Administration                             $3,370.09
         Disbursements to Creditors                            $13,549.91

 TOTAL DISBURSEMENTS :                                                                     $16,920.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/24/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
